UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7069



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOUGLAS JUSTIS HUDGINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-03-113; CA-04-711-5)


Submitted:   March 30, 2006                 Decided: April 6, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Justis Hudgins, Appellant Pro Se. Steve R. Matheny, OFFICE
OF THE UNITED STATES ATTORNEY; Thomas B. Murphy, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Douglas Justis Hudgins, a federal prisoner, seeks to

appeal the district court’s order denying relief on his motion

filed under 28 U.S.C. § 2255 (2000).                The order is not appealable

unless    a    circuit    justice     or    judge    issues    a     certificate     of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional      claims      are   debatable     and     that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record   and     conclude      that   Hudgins    has   not    made    the    requisite

showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions       are   adequately     presented      in   the

materials      before    the    court      and   argument     would    not    aid   the

decisional process.



                                                                             DISMISSED


                                        - 2 -